DETAILED ACTION
1.	This Office Action is in response to the Amendments and remarks filed on 3/24/2022. Claims 14-20 have been canceled. Claims 21-27 were added. Claims 1-13 and 21-27 are now pending in the application.
2. 	The previous 112 rejections over claims 1-13 have been withdrawn due to Applicant’s amendment and remarks.

Election/Restrictions
3.	Newly submitted claims 21-27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the new claims are drawn to a related terpene composition. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design. For example, the newly submitted claims are drawn to a terpene composition having a different concentration of terpene materials (at a concentration of ten percent by total weight, and at a concentration of fifty percent by total weight) than the originally elected claims (range of five to fifty percent by weight).  Also the amount of the humectant and emulsifiers is different than the originally claimed invention. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Analysis
4.	Summary of Claim 1:
A terpene composition, adapted at least for olfactory use, comprising: 

one or more terpene materials; 

one or more emulsifiers; 

a humectant, wherein the humectant has a concentration that is greater by total weight of the terpene composition than any other ingredients in the terpene composition; 

and a solvent, 

wherein the one or more terpene materials are in a range of five to fifty percent by weight of the terpene composition.

 
Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4, 7-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shavit et al. (US PG Pub 2018/0193246 A1) in view of Chandrasekaran et al. (WO 2018/114073 A1, US PG Pub 2020/0010402 A1 used herewith as English translation).
	Regarding claim 1, Shavit et al. teach fragrance releasing compositions (Title), wherein the fragrance releasing composition reads on the “adapted at least for olfactory use, wherein the composition comprises a fragrance, wherein the fragrance comprises a terpene thereby reading on the “one or more terpene materials”, an emulsifier, a thickener (thereby reading on ‘humectant’ as required by the instant claim), and a solvent (claims 1, 15 and 16, Exemplary Compositions [0157]). In preferred embodiments, Shavit et al. teach the amount of fragrance is from 15-30% (Tables 1-5). Shavit et al. teach the composition comprises a thickener (claim 1) and further teach the thickener in an amount of from 0.1 to 5% by weight [0145]. 
	Shavit et al. do not particularly teach the terpenes are present in the claimed amount.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the amount of fragrance taught by Shavit et al. (15-30 wt%) overlap the instantly claimed ranges (5 to 50%). Shavit et al. further teach the fragrance materials comprise terpenes and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, MPEP 2144.05.
Shavit et al. do not teach the amount of thickener as required by the instant claim.
	Chandrasekaran et al. teach a fragrance mixture and its application, in particular perfume oils, cosmetic agents, application agents or washing and cleaning agents, wherein the composition comprises terpenes (Abstract, claim 7) and humectants (thickeners) such as polyethylene glycol and glycerine in amounts of up to 50 wt% [0169].  Chandrasekaran et al. offer the motivation of using these thickeners in these amounts due to their ability to achieve the desired degree of thickening [0242]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to adjust the level of thickener (humectant) as disclosed by Chandrasekaran et al. (up to 50%) in the composition of Shavit et al. thereby overlapping the claimed range of 35% to 75% of the instant invention.
Regarding claim 2, Shavit et al. teach the emulsifier is in the range of from 0.1 to 6 wt% (claim 12) thereby reading on the claimed range of from 1 to 20%.
Regarding claim 3, Shavit et al. teach the emulsifier is polysorbate 20 [0076].
Regarding claim 5, Shavit et al. teach glycerine [0106].
Regarding claim 6, Shavit et al. teach propylene glycol (claim 8).
Regarding claim 7, Shavit et al. teach water is a solvent [0003].
Regarding claim 8, Shavit et al. teach distilled water [0059].
Regarding claim 9, Shavit et al. teach the aqueous solution (solvent) is present in an amount from 25% to 65% by total weight (claim 13) thereby reading on the claimed range of 1 to 50% as required by the instant claim.
Regarding claims 11-13, Shavit et al. teach the fragrance materials are obtained in raw form such as essential oil and derived from natural sources [0003] thereby reading on the one or more terpene materials form a terpene blend comprising a plurality of naturally derived non-cannabis terpene isolates and a plurality of essential oils as required by the instant claim.
Shavit et al. are silent regarding the terpene materials forming a blend comprising a plurality of flavor enhancers. Shavit et al. are further silent regarding the plurality of naturally derived non-cannabis terpene isolates being food grade. Shavit et al. are further silent still regarding the one or more terpene materials forming a blend with a plurality of flavor enhancers.
	Chandrasekaran et al. teach a fragrance mixture and its application, in particular perfume oils, cosmetic agents, application agents or washing and cleaning agents, wherein the composition comprises terpenes (Abstract, claim 7), humectants (thickeners) such as polyethylene glycol and glycerine, and flavor agents such as esters in a blend with aldehydes and terpenes [0040-0041] thereby reading on the blend comprising a plurality of flavor enhancers and the one or more terpene materials forming  a blend with a plurality of flavor enhancers as required by the instant claim. The terpene materials of Chandrasekaran et al. are not disclosed as being sourced from cannabis, as such, the terpene materials are considered to be non-cannabis isolates. Chandrasekaran et al. teach the special olfactory advantages and toxicological harmlessness of the flavor/fragrance compounds and further discusses selecting fragrance/flavor ingredients based on their suitability for the intended use [0034]. As such, it would have been obvious to select a food grade material for a flavor or food use, thereby arriving at the claimed invention.


8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shavit et al. (US PG Pub 2018/0193246 A1) in view of Chandrasekaran et al. (WO 2018/114073 A1, US PG Pub 2020/0010402 A1 used herewith as English translation) as set forth above, and further in view of Elzinga et al. (US PG Pub 2015/0080265 A1).
Regarding claim 10, Shavit et al. in view of Chandrasekaran et al. teach the composition according to claim 1 as set forth above and incorporated herein by reference. Shavit et al. teach the composition comprising terpenes.
Shavit et al. in view of Chandrasekaran et al. do not particularly teach the one or more terpene materials for a terpene blend of distinct terpenes extracted from one or more cannabis plants.
	Elzinga et al. teach compositions comprising terpenes, wherein the composition as a detectable fragrance, flavor, or other perceptible aromatic characteristic (Abstract, claims 1 and 3), wherein the terpenes are sourced from Cannabis. Elzinga et al. offer the motivation of choosing terpenes sourced from Cannabis due to their ability to be obtained from a natural source ([0067], [0106], [0124]). In light of these benefits, it would have been obvious to one of ordinary skill in the art to source the terpenes of Shavit et al. Chandrasekaran et al. from cannabis as disclosed by Elzinga et al., thereby arriving at the claimed invention.

9.	Claims 1-2, 4, 7, 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cahen (US PG Pub 2014/0329736 A1) in view of Chandrasekaran et al. (WO 2018/114073 A1, US PG Pub 2020/0010402 A1 used herewith as English translation).
	Regarding claims 1 and 4, Cahen teaches personal care compositions comprising a carrier and a mixture of essential oil components having specific levels of terpene materials and auxiliary fragrance materials (Abstract), wherein the terpene materials are present in amount of from 0.61 to 10 wt% (claim 1), wherein the personal care composition further comprises an emulsifier [0044], a thickening agent [0036] thereby reading on the humectant, and a solvent [0039]. Cahen teaches the composition comprises a thickener (claim 1) and further teach the thickener in an amount of from 0.1 to 5% by weight [0036].
Cahen does not particularly teach the terpenes are present in the claimed amount.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the amount of terpenes taught by Cahen (0.61 to 10 wt%) overlap the instantly claimed ranges (5 to 50%) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, MPEP 2144.05.
Cahen does not teach the amount of thickener as required by the instant claim.
	Chandrasekaran et al. teach a fragrance mixture and its application, in particular perfume oils, cosmetic agents, application agents or washing and cleaning agents, wherein the composition comprises terpenes (Abstract, claim 7) and humectants (thickeners) such as polyethylene glycol and glycerine in amounts of up to 50 wt% [0169].  Chandrasekaran et al. offer the motivation of using these thickeners in these amounts due to their ability to achieve the desired degree of thickening [0242]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to adjust the level of thickener (humectant) as disclosed by Chandrasekaran et al. (up to 50%) in the composition of Cahen thereby overlapping the claimed range of 35% to 75% of the instant invention.
	Regarding claim 2, Cahen teaches the emulsifiers/surfactants in an amount of from 0.05% to about 20% [0045] thereby reading on the range of 1 to 20%.
	Regarding claim 7, Cahen teaches water [0033]. 
	Regarding claim 9, Cahen teaches the water as a carrier in an amount of from about 40% to about 95% [0033] thereby reading on the claimed range of 1 to 99.9799%.
Regarding claims 11-13, Cahen teaches the terpene materials are mixtures that come from essential oils and the composition of the essential oil is dependent on the source of the oil [0004]. Cahen teaches the oils come from natural sources [0060] thereby reading on the one or more terpene materials form a terpene blend comprising a plurality of naturally derived non-cannabis terpene isolates and a plurality of essential oils as required by the instant claim.
Cahen is silent regarding the terpene materials forming a blend comprising a plurality of flavor enhancers. Cahen is further silent regarding the plurality of naturally derived non-cannabis terpene isolates being food grade. Cahen are further silent still regarding the one or more terpene materials forming a blend with a plurality of flavor enhancers.
	Chandrasekaran et al. teach a fragrance mixture and its application, in particular perfume oils, cosmetic agents, application agents or washing and cleaning agents, wherein the composition comprises terpenes (Abstract, claim 7), humectants (thickeners) such as polyethylene glycol and glycerine, and flavor agents such as esters in a blend with aldehydes and terpenes [0040-0041] thereby reading on the blend comprising a plurality of flavor enhancers and the one or more terpene materials forming  a blend with a plurality of flavor enhancers as required by the instant claim. The terpene materials of Chandrasekaran et al. are not disclosed as being sourced from cannabis, as such, the terpene materials are considered to be non-cannabis isolates. Chandrasekaran et al. teach the special olfactory advantages and toxicological harmlessness of the flavor/fragrance compounds and further discusses selecting fragrance/flavor ingredients based on their suitability for the intended use [0034]. As such, it would have been obvious to select a food grade material for a flavor or food use, thereby arriving at the claimed invention.

10.	Claims 3, 5-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cahen (US PG Pub 2014/0329736 A1) in view of Chandrasekaran et al. (WO 2018/114073 A1, US PG Pub 2020/0010402 A1 used herewith as English translation) as set forth above, and further in view of Shavit et al. (US PG Pub 2018/0193246 A1).
Regarding claims 3, 5-6 and 8, Cahen in view of Chandrasekaran et al. teaches the composition according to claim 1 as set forth above and incorporated herein by reference. 
Cahen in view of Chandrasekaran et al. does not teach the emulsifiers are selected from polysorbate 20 and polysorbate 80. Cahen is further silent on the humectant/thickener being glycerine or polypropylene glycol. Cahen in view of Chandrasekaran et al. is further silent still on the water type of the solvent.
Shavit et al. teach fragrance releasing compositions (Title), wherein the composition comprises a fragrance, an emulsifier, a thickener (thereby reading on ‘humectant’ as required by the instant claim), and a solvent (claims 1, 15 and 16, Exemplary Compositions [0157]), wherein the emulsifier is polysorbate 20 [0076], wherein the thickener is glycerine [0106] and propylene glycol (claim 8), and wherein the water is a solvent and is distilled water [0003], [0059]. Shavit et al. offer the motivation of using these particular ingredients in the fragrance releasing composition due to their ability to form a stable composition while releasing a noticeable amount of fragrance [0163]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the polysorbate 20, glycerine, polypropylene glycol and distilled water as taught by Shavit et al. in the composition of Cahen in view of Chandrasekaran et al., thereby arriving at the claimed invention.

11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cahen (US PG Pub 2014/0329736 A1) in view of Chandrasekaran et al. (WO 2018/114073 A1, US PG Pub 2020/0010402 A1 used herewith as English translation) as set forth above, and further in view of Elzinga et al. (US PG Pub 2015/0080265 A1).
Regarding claim 10, Cahen in view of Chandrasekaran et al. teaches the composition according to claim 1 as set forth above and incorporated herein by reference. Cahen in view of Chandrasekaran et al. teach the composition comprising terpenes.
Cahen in view of Chandrasekaran et al. does not particularly teach the one or more terpene materials for a terpene blend of distinct terpenes extracted from one or more cannabis plants.
	Elzinga et al. teach compositions comprising terpenes, wherein the composition as a detectable fragrance, flavor, or other perceptible aromatic characteristic (Abstract, claims 1 and 3), wherein the terpenes are sourced from Cannabis. Elzinga et al. offer the motivation of choosing terpenes sourced from Cannabis due to their ability to be obtained from a natural source ([0067], [0106], [0124]). In light of these benefits, it would have been obvious to one of ordinary skill in the art to source the terpenes of Cahen in view of in view of Chandrasekaran et al. from cannabis as disclosed by Elzinga et al., thereby arriving at the claimed invention.
Response to Arguments
12. 	Applicant’s arguments, see p. 1-6, filed 3/20/2022, with respect to the 103 rejections over Cahen and Shavit have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, and in light of the amendment, a new ground of rejection is made over Cahen in view of Chandrasekaran et al. and Shavit in view of Chandrasekaran et al.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763